                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                             No. 5:19-cv-00362-D

DONALD LENELL WILLIAMS,                       )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )
                                              )
ANDREW M. SAUL,                               )
Commissioner of                               )
Social Security,                              )
                                              )
       Defendant.                             )
                                             )

                                             ORDER

       Plaintiffs counsel filed a motion for attorney's fees under 42 U.S.C. § 406(b)

in the amount of $13,170.63. Attorney's fees under 42 U.S.C. § 406(b) are paid from

past-due benefits awarded to a successful claimant. Defendant filed a response to

the motion noting that, under Gisbrecht v. Barnhart, 535 U.S. 789 (2002), it is the

duty of the Court to determine a reasonable fee.

       It is ORDERED that Plaintiffs counsel be awarded fees under 42 U.S.C.

406(b) in the amount of $_1_._.1--..Jl."-"-""O......O.______ (or 25% of Plaintiffs past-due

benefits, whichever is less). Plaintiffs counsel will reimburse Plaintiff any fees

previously received under the Equal Access Justice Act ("EAJA''), 28 U.S.C. § 2412.

       So ordered, this       f 1:   day of June, 2021.




                                                     J~     S C. DEVER III
                                                     United States District Judge




         Case 5:19-cv-00362-D Document 40 Filed 06/14/21 Page 1 of 1
